     Case 2:19-cv-00712-TLN-EFB Document 16 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN L. EDDINGTON, Jr.,                          No. 2:19-cv-00712-TLN-EFB
12                       Plaintiff,
13           v.                                          ORDER
14    J. REED, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 6, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 15.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed March 6, 2020 (ECF No. 15), are ADOPTED

28                IN FULL; and
                                                         1
     Case 2:19-cv-00712-TLN-EFB Document 16 Filed 05/12/20 Page 2 of 2

 1        2. This action is DISMISSED without prejudice for the reasons set forth in the December

 2           12, 2019 screening order (ECF No. 9).

 3        IT IS SO ORDERED.

 4   DATED: May 11, 2020

 5

 6

 7                                                     Troy L. Nunley
                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
